DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 3

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ismail et al. (US 2019/0178793) hereinafter known as Ismail, and further in view of Laughlin et al. (US 2005/0143936) hereinafter known as Laughlin.
With regards to claim 1, Ismail discloses methods and systems for the spectral identification of microorganisms based on controlled water activity (Abstract), using an infrared spectroscope with attenuated total reflectance [0064], comprising:
a step of preparing a database of reference spectra ([0083] “Replicate spectra may be obtained and those with the smallest standard deviation from the mean, are added to the database.”) associated with known samples of species, subspecies and sub-classifications of known microorganisms ([0082]-[0084]);
[0074];
a step of sampling an unknown sample, obtained from growth on solid or liquid media, possibly with biological fluids [0067];
one or more steps of acquiring the spectrum of the unknown sample [0068];
one or more steps of processing the spectrum of the unknown sample [0069]-[0071];
one or more steps of analyzing the spectrum of the unknown sample, by comparing it with the pre-calculated models [0074], each of which provides at least some belonging scores of the unknown sample to one or more of said species, subspecies or sub-classifications of known microorganisms [0085][0086][0105].
Ismail does not specifically disclose a step of preparing a database of reference spectra associated with known samples of species, subspecies and sub-classifications of known microorganisms and a parameter of reliability of the belonging scores and one or more control steps in which, starting from said belonging scores and from said reliability parameter, a new acquisition step of the 
In the same endeavor, Laughlin discloses a spectroscopic method for detecting differences in composition of chemical samples as compared to corresponding standards (Abstract) which utilizes FT-IR spectroscopy using a diamond attenuated total reflectance (ATR) accessory [0015]. Laughlin teaches of a method of evaluating QC for a chemical product and the said method can be used for all types of chemical samples. The method is sensitive enough to effective detects changes in chemical composition between a sample and its corresponding standard. The method includes a pass/fail limit that is adjustable to achieve the required sensitivity for analysis and evaluation of each sample [0020].
 Laughlin further teaches that “Setting pass/fail (P/F) limits for sample is a heuristically determined parameter.  According to one embodiment, P/F limits are based on historically measured variability of the match scores.  Pass/fail limits are determined when statistically different match scores are calculated for a sample as compared to its corresponding standard.  Suitable pass/fail limits include, but are not limited to for example, between three times the standard deviation (3σ) and 30σ… P/F limits are displayed in the form of a control chart ...  According to one embodiment of the invention, the pass/fail limit is based on a non-Gaussian match score distribution.  According to a separate embodiment, the pass/fail limit is based on a Gaussian match score distribution.” [0021]. Finally, the method can be utilized for any composition of matter [0031]. 
In view of Laughlin, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the method of Ismail to obtain a pass/fail reliability parameter having a limitation between three times the standard deviation (3σ) and 30σ that can be utilized for spectra scores obtained from an unknown sample. The motivation is to use a pass/fail reliability parameter to enhance selectivity and identification of the unknown sample analyzed.

With regards to claim 2, Ismail, in view of Laughlin, discloses the method as in claim 1, wherein the steps of preparing a database of reference spectrums associated with known sample species, subspecies or sub-classification of known microorganisms provides, for each known sample:
a step of sampling the known sample obtained by growth on solid or liquid media in the presence or absence of biological fluids (Ismail; [0067][0109]);
one or more steps of acquiring the spectrum of the known sample (Ismail; [0025[0061][0068])
(Ismail; [0069]-[0071].

With regards to claim 3, Ismail, in view of Laughlin, discloses the method as in claim 1, wherein the reference spectra comprise spectra associated with samples of different species, subspecies or sub-classifications of microorganisms and/or of different strains of the same species, subspecies or sub-classifications of microorganisms and/or grown on variable culture media, with or without biological fluids. (Ismail; [0059][0062])

With regards to claim 4, Ismail, in view of Laughlin, discloses the method as in claim 1, wherein the unknown sample is grown on a solid culture medium. (Ismail; [0067]; agar culture plate)

With regards to claim 5, Ismail, in view of Laughlin, discloses the method as in claim 1, wherein at least one of the known samples is grown on a solid culture medium [0025][0061].


With regards to claim 8, Ismail, in view of Laughlin, discloses the method as in claim 1, wherein the processing step provides to use algorithms which automatically identify the most significant identification spectral characteristics of the samples in spectral ranges defined in advance. (Ismail; [0074][0104][0110])

With regards to claim 9, Ismail, in view of Laughlin, discloses the method as in claim 1, wherein the analysis step provides to use statistical methods such as multivariate analysis. (Ismail; [0060])

With regards to claim 10, Ismail, in view of Laughlin, discloses the method as in claim 1, wherein the analysis step provides to use methods based on the analysis of the principal components (PCA). (Ismail; [0060])


With regards to claim 12, Ismail, in view of Laughlin, discloses the method as in claim 1, wherein the analysis step provides to use methods based on the analysis of clusters of spectra. (Ismail; [0073][0085][0086]; hierarchical cluster analysis (HCA)) 

With regards to claim 13, Ismail, in view of Laughlin, discloses the method as in claim 1, herein said pre-calculated models comprise a list of said identification spectral characteristics for each sample, both unknown and known. (Ismail; [0074])

With regards to claim 14, Ismail, in view of Laughlin, discloses the method as in claim 1, wherein the acquisition steps provide spectroscopic monitoring of the drying level of the sample, so that the spectrum is acquired only when a predetermined standard level of drying is reached. (Ismail; [0006][0012][0013])

With regards to claim 15, Ismail, in view of Laughlin, discloses an apparatus to carry out the method to identify microorganisms in a biological sample as in claim 1. comprising a spectrophotometer for FTIR spectroscopy in ATR  acquisition mode (Ismail; [0064]), coupled with a processing system (Ismail; [0028] [0100][0101])  and a data display system installed in a computer (Laughlin; [0015]), a source of infrared radiation (Ismail; Figure 1A; 106), reflecting elements (Ismail; [0063]; mirrors), an internal reflection element (Ismail; Figure 1A; 106), such as a crystal [0063], and a detector (Ismail; Figure 1A; 108), an acquisition zone (Ismail; Figure 1A; 102) being defined on the surface of said (Ismail; [0019][0102])

Claims 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ismail, Laughlin, and further in view of El-Sayed et al. (US 6,379,920) hereinafter known as El-Sayed.
With regards to claim 6, Ismail teaches of employing a growth medium with a defined concentration of antibiotic (ex.  Agar containing one or more antibiotics) (Ismail; [0109]). However, Ismail, in view of Laughlin, does not discloses th method as in claim 1, wherein the unknown sample is grown in at least one growth liquid broth, subsequently enriched to obtain a concentrated sample, and in that the spectrum is acquired by removing assays from said concentrated sample. 
El-Sayed discloses a method to analyze and diagnose specific bacteria in a biologic sample using spectroscopy (Abstract)(col. 8; lines 43-50 teaches of attenuated total reflectance (ATR) cell.). El-Sayed teaches of three bacterial species grown in a culture broth. The bacteria concentration was enriched from 6 cell/ml to 8.0x105 cells/cm2 (col. 6; lines 10-22). A droplet of about 0.2 ml from each sample at the above concentrations was placed on a ZnSe plate for preparation for FTIR spectroscopy (col. 6; line 23-32).
In view of El-Sayed, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the method of modified Ismail with a method of enriching a sample, grown within a culture broth, to the desired concentration and sampling (removing assays) the concentrated sample for FTIR spectroscopy analysis. The motivation is to achieve the required concentration of the species in the sample for FTIR spectroscopy analysis

With regards to claim 7, Ismail, in view of Laughlin, does not disclose discloses the method as in claim 1, wherein at least one of the known samples is grown in at least one growth liquid broth, subsequently enriched to obtain a concentrated sample, and in that the spectrum is acquired by removing assays from said concentrated sample. (The rejection follows the same line of reasoning presented for claim 6)

With regards to claim 11, Ismail, in view of Laughlin, does not disclose the method as in claim 1, wherein the analysis step provides to use methods based on neural networks. 
El-Sayed teaches of FTIR spectroscopy to diagnose bacteria in a biological sample. The reference teaches that FTIR spectroscopy utilizes cluster analyses or artificial neural network analyses or developing a database of known bacterial spectra, a rapid, automated system may be used to identify bacteria isolated in clinical settings (col. 5; lines 7-17). 
In view of El-Sayed, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the method of modified Ismail to utilize methods based on artificial neural network analyses. The motivation is to perform artificial neural network analysis which would employ a deep learning architecture that learns and updates atomic and molecular spectra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilkes et al. (US 2002/0138210)

Upton et al. (US 2017/0073725)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884